Exhibit 10.1

 



TENTH AMENDMENT TO CREDIT AGREEMENT

 

 

This TENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made effective
and executed as of July 12, 2018, by and among WILHELMINA INTERNATIONAL, INC., a
Delaware corporation (“Borrower”), ZB, N.A. dba AMEGY BANK (“Bank”), and each of
the Guarantors set forth on the signature pages hereof (each a “Guarantor”, and
collectively the “Guarantors”).

 

RECITALS

 

A.                 Borrower and Bank entered into that certain Credit Agreement
dated as of April 20, 2011, as amended by that certain First Amendment to Credit
Agreement dated as of January 1, 2012, that certain Second Amendment to Credit
Agreement dated as of October 24, 2012, that certain Third Amendment to Credit
Agreement dated as of July 31, 2014, that certain Fourth Amendment to Credit
Agreement dated effective October 24, 2015, that certain Fifth Amendment to
Credit Agreement dated effective May 13, 2016, that certain Sixth Amendment to
Credit Agreement and First Amendment to Line of Credit Note dated effective
November 9, 2016, that certain Seventh Amendment to Credit Agreement dated
effective May 4, 2017, that certain Eighth Amendment to Credit Agreement and
Waiver dated effective August 1, 2017, and that certain Ninth Amendment to
Credit Agreement and Second Amendment to Line of Credit Note dated effective
October 24, 2017 (as amended, the “Credit Agreement”).

 

B.                 In connection with the Credit Agreement, Borrower executed
and delivered to Bank (i) that certain Line of Credit Promissory Note dated
April 20, 2011, in the stated principal amount of $500,000.00, as amended and
restated by that certain Amended and Restated Line of Credit Promissory Note
dated as of January 1, 2012, in the stated principal amount of $1,500,000.00, as
amended and restated by that certain Second Amended and Restated Line of Credit
Promissory Note dated as of October 24, 2012, in the stated principal amount of
$5,000,000.00, as amended and restated by that certain Third Amended and
Restated Line of Credit Promissory Note dated as of October 24, 2015, in the
stated principal amount of $4,000,000.00, and as amended by that certain Sixth
Amendment to Credit Agreement and First Amendment to Line of Credit Note dated
effective November 9, 2016 and that certain Ninth Amendment to Credit Agreement
and Second Amendment to Line of Credit Note dated effective October 24, 2017 (as
amended and restated, the “Line of Credit Note”), and (ii) that certain
Promissory Note dated effective October 24, 2015, in the stated principal amount
of $3,000,000.00 (the “Term Note”).

 

C.                 In connection with the Credit Agreement, (i) Guarantors
(other than Artists at Wilhelmina LLC, Wilhelmina Licensing (Texas) LLC, and
Wilhelmina Artist Management LLC, a Delaware limited liability company) executed
and delivered to Bank that certain Unlimited Guaranty dated April 20, 2011, (ii)
Artists at Wilhelmina LLC (formerly known as Wilhelmina Creative, LLC) and
Wilhelmina Licensing (Texas) LLC executed and delivered to Bank those certain
Unlimited Guaranties dated effective October 24, 2015, and (iii) Wilhelmina
Artist Management LLC, a Delaware limited liability company, executed and
delivered to Bank that certain Unlimited Guaranty dated effective November 9,
2016 (the Unlimited Guaranties referenced in items (i) through (iii) preceding,
collectively, the “Guaranty Agreements”).

 

D.                 In connection with the Credit Agreement, (i) Borrower and
Guarantors (other than Wilhelmina Licensing (Texas) LLC, Artists at Wilhelmina
LLC, and Wilhelmina Artist Management LLC, a Delaware limited liability company)
executed and delivered to Bank that certain Pledge and Security Agreement dated
as of April 20, 2011, as amended from time to time, (ii) Wilhelmina Licensing
(Texas) LLC executed and delivered to Bank that certain Pledge and Security
Agreement dated effective as of October 24, 2015, as amended from time to time,
(iii) Artists at Wilhelmina LLC executed and delivered to Bank that certain
Pledge and Security Agreement dated effective as of October 24, 2015, as amended
from time to time, and (iv) Wilhelmina Artist Management LLC, a Delaware limited
liability company, executed and delivered to Bank that certain Pledge and
Security Agreement dated effective on or about November 9, 2016, as amended from
time to time (collectively, the “Security Documents” and each a “Security
Document”); and

 



TENTH AMENDMENT TO CREDIT AGREEMENT - Page 1



 

E.                  Borrower has requested Bank to extend additional credit to
Borrower in the form of a new term loan and make certain amendments to the
Credit Agreement and the Loan Documents, all as more fully set forth herein, and
Bank has agreed to the same upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, hereby agree as
follows:

 

ARTICLE I
Definitions

 

Section 1.1.           Definitions. Capitalized terms used in this Amendment, to
the extent not otherwise defined herein, shall have the same meaning as assigned
to them in the Credit Agreement, as amended hereby.

 

ARTICLE II
Amendments

 

Section 2.1.           Amendments to Section 1.1 of Credit Agreement.

 

(a)                The first sentence in Section 1.1(b) of the Credit Agreement
is hereby amended and restated in its entirety to hereafter read as follows:
“Outstanding borrowings under the Line of Credit shall not at any time exceed
the then-current borrowing base (the ‘Borrowing Base’) equal to the following
amount as determined in good faith by Bank based upon a Borrowing Base
Certificate (herein so called) in the form of Exhibit A attached hereto and
incorporated herein by reference or in such other form as may be acceptable to
Bank and such other information as Bank may consider relevant to such
determination: an amount equal to eighty percent (80%) of the aggregate value of
Borrower’s Eligible Accounts Receivable (which amount, as of any date of
determination, is hereinafter called the “Borrowing Base Amount”), minus all
outstanding Letter of Credit Liabilities, minus all outstanding indebtedness
under the Term Loan, as hereinafter defined, minus all outstanding indebtedness
under the Second Term Loan, as hereinafter defined.”

 

(b)               Section 1.1(d) is hereby amended and restated, and a new
Section 1.1(e) is hereby inserted in its appropriate alphabetical order, to
hereafter read as follows, respectively:

 

“(d) Second Term Loan. Subject to the terms and conditions of this Agreement, in
addition to the Line of Credit and the Term Loan, Bank hereby agrees to make
advances to Borrower from time to time up to and including July 12, 2019 not to
exceed at any time the aggregate principal amount of One Million and No/100
Dollars ($1,000,000.00) (the ‘Second Term Loan’), the proceeds of which shall be
used by Borrower to pay for stock repurchases (including any associated costs)
of its equity interests, as approved by Bank. Borrower’s obligation to repay
advances under the Second Term Loan are evidenced by a Promissory Note dated as
of July 12, 2018, in the stated principal amount of $1,000,000.00 (as such
promissory note may be amended, restated, refinanced or otherwise modified from
time to time, the “Second Term Note”), all terms of which are incorporated
herein by this reference.

 



TENTH AMENDMENT TO CREDIT AGREEMENT - Page 2



 

(e)       Borrowing and Repayment. With respect to the Line of Credit, Borrower
may from time to time during the term of the Line of Credit borrow, partially or
wholly repay its outstanding borrowings, and reborrow under the Line of Credit,
subject to all of the limitations, terms and conditions contained herein or in
the Line of Credit Note; provided however, that the total outstanding borrowings
under the Line of Credit shall not at any time exceed the maximum principal
amount available thereunder, as set forth above. With respect to the Term Loan,
and notwithstanding anything herein or in any other Loan Document to the
contrary, Borrower shall not be entitled to any advances thereunder after
October 24, 2016, and Borrower may not re-borrow any amounts repaid under the
Term Loan; provided, Borrower may partially or wholly repay its outstanding
borrowings under the Term Loan, subject to all of the limitations, terms and
conditions contained herein or in the Term Note. With respect to the Second Term
Loan, and notwithstanding anything herein or in any other Loan Document to the
contrary, Borrower shall not be entitled to any advances thereunder after July
12, 2019, and Borrower may not re-borrow any amounts repaid under the Second
Term Loan; provided, Borrower may partially or wholly repay its outstanding
borrowings under the Second Term Loan, subject to all of the limitations, terms
and conditions contained herein or in the Second Term Note. If at any time the
total outstanding borrowings under the Line of Credit exceed the then current
Borrowing Base, then Borrower shall immediately repay the amount of such
excess.”

 

Section 2.2.           Amendment to Section 1.2(a) of the Credit Agreement.
Section 1.2(a) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“(a) Interest. The outstanding principal balance of each credit subject hereto
shall bear interest from the date such advance is made to the date such amount
is fully repaid by Borrower, at the rate of interest set forth in the Line of
Credit Note, the Term Note, or the Second Term Note, as applicable.”

 

Section 2.3.           Amendment to Section 1.3 of the Credit Agreement. Section
1.3 of the Credit Agreement is hereby amended by deleting the reference to the
term “the Line of Credit Note, the Term Note” and inserting the term “the Line
of Credit Note, the Term Note, the Second Term Note” in lieu thereof.

 

Section 2.4.           Amendment to Section 1.5 of the Credit Agreement. The
first sentence in Section 1.5(a) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows: “Subject to the terms and
conditions of this Agreement, Bank agrees to issue one or more standby letters
of credit for the account of Borrower from time to time from the date hereof
through the date that is five (5) business days prior to October 24, 2018;
provided, however, that the outstanding Letter of Credit Liabilities shall not
at any time exceed the least of: (a) Five Hundred Thousand and No/100 Dollars
($500,000.00); (b) an amount equal to $8,000,000.00 minus the outstanding
borrowings under the Line of Credit, the Term Loan, and the Second Term Loan, in
the aggregate; or (c) an amount equal to the Borrowing Base Amount minus the
outstanding borrowings under the Line of Credit, the Term Loan, and the Second
Term Loan, in the aggregate.”

 



TENTH AMENDMENT TO CREDIT AGREEMENT - Page 3



 

Section 2.5.           Amendment to Section 2.2 of Credit Agreement. Section 2.2
of the Credit Agreement is hereby amended by deleting the reference to the term
“the Line of Credit Note, the Term Note” and inserting the term “the Line of
Credit Note, the Term Note, the Second Term Note” in lieu thereof.

 

Section 2.6.           Amendment to Section 4.9(b) of Credit Agreement. If
Borrower fully repays the Term Note on or before the maturity date expressly set
forth therein, then strictly for purposes of determining the Fixed Charge
Coverage Ratio under Section 4.9(b) of the Credit Agreement for the fiscal
quarters ending December 31, 2020, March 31, 2021, June 30, 2021, and September
30, 2021 (but for no other fiscal quarters), the term “Debt Service” (a) shall
not include the regular installments of principal and accrued but unpaid
interest due under the Term Note on each Payment Date as expressly set forth in
Section 2.1 of the Term Note (the “Regularly Scheduled Payments”) and (b) shall
include all principal and interest payments made under the Term Note in excess
of the Regularly Scheduled Payments (including without limitation any balloon
payment made on or before the maturity date set forth in the Term Note).

 

Section 2.7.           Amendment to Section 5.7 of the Credit Agreement. The
last sentence in Section 5.7 of the Credit Agreement (which was added pursuant
to the Fourth Amendment to Credit Agreement dated October 24, 2015) is hereby
amended and restated in its entirety to hereafter read as follows:
“Notwithstanding the foregoing, Borrower shall be permitted to repurchase its
equity interests using proceeds of the Term Loan and the Second Term Loan in the
manner set forth in Sections 2.1(c) and 2.1(d) hereof.”

 

Section 2.8.           Amendment to Security Documents. The term “Note” in
Section 1.3 of each Security Document is hereby amended and restated in its
entirety to hereafter read as follows:

 

“‘Note’ means, collectively, (a) that certain Third Amended and Restated Line of
Credit Note dated effective as of October 24, 2015, in the stated principal
amount of $4,000,000.00, executed by Borrower and payable to the order of
Lender, as renewed, extended and amended from time to time, (b) that certain
Promissory Note dated effective as of October 24, 2015, in the stated principal
amount of $3,000,000.00, executed by Borrower and payable to the order of
Lender, as renewed, extended and amended from time to time, and (c) that certain
Promissory Note dated effective as of July 12, 2018, in the stated principal
amount of $1,000,000.00, executed by Borrower and payable to the order of
Lender, as renewed, extended and amended from time to time.”

 

ARTICLE III
Conditions Precedent

 

Section 3.1.           Conditions. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent, unless
specifically waived by the Bank:

 



TENTH AMENDMENT TO CREDIT AGREEMENT - Page 4



 

(a)                The following instruments shall have been duly and validly
executed and delivered to Bank by the parties thereto, all in form, scope and
content satisfactory to the Bank:

 

(i)                 this Amendment executed by Borrower and Guarantors;

 

(ii)               Promissory Note of even date herewith, executed by Borrower
made payable to Bank, in the stated principal amount of $1,000,000.00, which
shall constitute the Second Term Note evidencing the Second Term Loan; and

 

(iii)             resolutions of the Board of Directors (or other governing
body) of Borrower and each Guarantor certified by the Secretary or an Assistant
Secretary (or other custodian of records of each such entity) which authorize
the execution, delivery, and performance by Borrower and each Guarantor of this
Amendment and the other Loan Documents to be executed in connection herewith.

 

(b)               The representations and warranties contained herein, in the
Credit Agreement, as amended hereby, and in each other Loan Document, as amended
hereby, shall be true and correct as of the date hereof, as if made on the date
hereof, except to the extent such representations and warranties relate to an
earlier date.

 

(c)                No Event of Default shall have occurred and be continuing and
no Default shall exist, unless such Event of Default or Default has been
specifically waived in writing by Bank.

 

(d)               All corporate proceedings taken in connection with the
transactions contemplated by this Amendment and all documents, instruments and
other legal matters incident thereto, shall be satisfactory to Bank and its
legal counsel.

 

(e)                There shall have been no material adverse change in the
condition (financial or otherwise) of Borrower or any Guarantor since October
24, 2017.

 

ARTICLE IV
Ratifications, Representations, Warranties

 

Section 4.1.           Ratifications. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Credit Agreement and except as expressly modified and superseded by
this Amendment, the terms and provisions of the Credit Agreement and the other
Loan Documents are ratified and confirmed and shall continue in full force and
effect. Borrower and Guarantors agree that the Credit Agreement, as amended
hereby, and the other Loan Documents, as amended hereby, shall continue to be
legal, valid, binding obligations of Borrower and Guarantors, enforceable
against Borrower and Guarantors in accordance with their respective terms.

 

Section 4.2.           Renewal of Security Interests. Each of Borrower and
Guarantors hereby renews, regrants and affirms the liens and security interests
created and granted in the Credit Agreement and in all other Loan Documents
(including, without limitation, the Security Documents, as amended), to secure
the prompt payment of all indebtedness and obligations of Borrower and each
Guarantor under the Loan Documents as amended and increased by the terms hereof,
including without limitation any Letter of Credit Liabilities, the Line of
Credit, the Term Loan, and the Second Term Loan. Each of Borrower and Guarantors
agree that this Amendment shall in no manner affect or impair the liens and
security interests securing the indebtedness of Borrowers and Guarantors to Bank
and that such liens and security interests shall not in any manner be waived,
the purposes of this Amendment being to modify the Credit Agreement as herein
provided, and to carry forward all liens and security interests securing same,
which are acknowledged by Borrower and Guarantors to be valid and subsisting.

 



TENTH AMENDMENT TO CREDIT AGREEMENT - Page 5



 

Section 4.3.           Representations and Warranties. Borrower and Guarantors
hereby represent and warrant to Bank as follows:

 

(a)                The execution, delivery and performance of this Amendment and
any and all other Loan Documents executed and delivered in connection herewith
have been authorized by all requisite corporate action on the part of Borrower
and each Guarantor and do not and will not conflict with or violate any
provision of any applicable laws, rules, regulations or decrees, the
organizational documents of Borrower or any Guarantor, or any agreement,
document, judgment, license, order or permit applicable to or binding upon
Borrower or any Guarantor or their respective assets. No consent, approval,
authorization or order of, and no notice to or filing with, any court or
governmental authority or third person is required in connection with the
execution, delivery or performance of this Amendment or to consummate the
transactions contemplated hereby;

 

(b)               The representations and warranties contained in the Credit
Agreement, as amended hereby, and the other Loan Documents, as amended hereby,
are true and correct in all material respects on and as of the date hereof as
though made on and as of the date hereof, except to the extent such
representations and warranties relate to an earlier date;

 

(c)                No Event of Default under the Credit Agreement or any Loan
Document has occurred and is continuing, except to the extent waived in writing
by Bank;

 

(d)               Borrower and Guarantors are in full compliance with all
covenants and agreements contained in the Credit Agreement, as amended hereby,
and the other Loan Documents to which each is a party, each as amended hereby,
except to the extent waived in writing by Bank;

 

(e)                Neither Borrower nor any Guarantor has amended any of its
organizational documents since the date of the original execution of the Credit
Agreement; and

 

(f)                As of the date of this Amendment, the unpaid principal amount
of the Line of Credit Note is $0, the unpaid principal amount of the Term Note
is $1,844,116.40, and the aggregate Letter of Credit Liabilities are
$221,742.50, which amounts are unconditionally owed by Borrower to Bank without
offset, defense or counterclaim of any kind or nature whatsoever.

 

Section 4.4.           Guarantors’ Consent and Ratification. Each Guarantor
hereby consents and agrees to the terms of this Amendment, and agrees that the
Guaranty Agreement to which it is a party shall remain in full force and effect
and shall continue to be the legal, valid and binding obligation of such
Guarantor, enforceable against such Guarantor in accordance with its terms.
Furthermore, each Guarantor hereby agrees and acknowledges that (a) the Guaranty
Agreements are Loan Document, (b) the Guaranty Agreements are not subject to any
claims, defenses or offsets, (c) nothing contained in this Amendment or any
other Loan Document shall adversely affect any right or remedy of Bank under the
Guaranty Agreements, (d) the execution and delivery of this Amendment shall in
no way reduce, impair or discharge any obligations of any Guarantor pursuant to
the Guaranty Agreements and shall not constitute a waiver by Bank against any
Guarantor, (e) by virtue hereof and by virtue of the Guaranty Agreements, each
Guarantor hereby guarantees to Bank the prompt and full payment and full and
faithful performance by the Borrower of the entirety of the Guaranteed
Indebtedness (as defined in the Guaranty Agreements) including, without
limitation, all amounts owing under the Line of Credit Note, the Term Note, and
the Second Term Note and all Letter of Credit Liabilities, (f) no Guarantor’s
consent is required to the effectiveness of this Amendment, and (g) no consent
by any Guarantor is required for the effectiveness of any future amendment,
modification, forbearance or other action with respect to the Credit Agreement
or any present or future Loan Document.

 



TENTH AMENDMENT TO CREDIT AGREEMENT - Page 6



 

ARTICLE V
Miscellaneous

 

Section 5.1.           Survival of Representations and Warranties. All
representations and warranties made in the Credit Agreement or any other Loan
Document, including without limitation, any Loan Document furnished in
connection with this Amendment, shall survive the execution and delivery of this
Amendment and the other Loan Documents, and no investigation by Bank or any
closing shall affect such representations and warranties or the right of Bank to
rely thereon.

 

Section 5.2.           Reference to Credit Agreement. Each of the Loan
Documents, including the Credit Agreement, and any and all other agreements,
documents or instruments now or hereafter executed and delivered pursuant to the
terms hereof or pursuant to the terms of the Credit Agreement, as amended
hereby, are hereby amended so that any reference in such Loan Documents to the
Credit Agreement or any of the Loan Documents shall mean a reference to the
Credit Agreement or such Loan Documents in each case as amended hereby.

 

Section 5.3.           Expenses of Bank. As provided in the Credit Agreement,
Borrower agrees to pay on demand all reasonable costs and expenses incurred by
Bank in connection with the preparation, negotiation and execution of this
Amendment and the other Loan Documents executed pursuant hereto and any and all
amendments, modifications, and supplements hereto, including, without
limitation, the reasonable costs and fees of Bank’s legal counsel, and all
reasonable costs and expenses incurred by Bank in connection with the
enforcement or preservation of any rights under the Credit Agreement, as amended
hereby, and any other Loan Document, as amended hereby, including, without
limitation, the reasonable costs and fees of Bank’s legal counsel.

 

Section 5.4.           RELEASE. BORROWER AND EACH GUARANTOR HEREBY VOLUNTARILY
AND KNOWINGLY RELEASE AND FOREVER DISCHARGE BANK, ITS DIRECTORS, OFFICERS,
AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER,
KNOWN OR UNKNOWN. ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH BORROWER AND ANY
GUARANTOR MAY NOW OR HEREAFTER HAVE AGAINST BANK, ITS DIRECTORS, OFFICERS,
AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER
ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM ANY LOAN, INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE LOAN DOCUMENTS, AND NEGOTIATIONS FOR AND EXECUTION OF THE
LOAN DOCUMENTS.

 

Section 5.5.           Severability. Any provision of this Amendment held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 



TENTH AMENDMENT TO CREDIT AGREEMENT - Page 7



 

Section 5.6.           GOVERNING LAW. THIS AMENDMENT SHALL BE DEEMED TO HAVE
BEEN MADE AND TO BE PERFORMABLE IN AND SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

 

Section 5.7.           Successors and Assigns. This Amendment is binding upon
and shall inure to the benefit of the parties hereto and their respective
successors, assigns, heirs, executors, and legal representatives, except that
none of the parties hereto other than Bank may assign or transfer any of its
rights or obligations hereunder without the prior written consent of Bank.

 

Section 5.8.           WAIVER OF TRIAL BY JURY. THE PARTIES HERETO AGREE THAT NO
PARTY SHALL REQUEST A TRIAL BY JURY IN THE EVENT OF LITIGATION BETWEEN THEM
CONCERNING THE LOAN DOCUMENTS OR ANY CLAIMS OR TRANSACTIONS IN CONNECTION
THEREWITH, IN EITHER A STATE OR FEDERAL COURT, THE RIGHT TO TRIAL BY JURY BEING
EXPRESSLY WAIVED BY BANK, BORROWER AND GUARANTORS. EACH OF BANK, BORROWER AND
GUARANTORS ACKNOWLEDGES THAT SUCH WAIVER IS MADE WITH FULL KNOWLEDGE AND
UNDERSTANDING OF THE NATURE OF THE RIGHTS AND BENEFITS WAIVED HEREBY, AND WITH
THE BENEFIT OF ADVICE OF COUNSEL OF ITS CHOOSING.

 

Section 5.9.           Counterparts. This Amendment may be executed in one or
more counterparts, each of which when so executed shall be deemed to be an
original, but all of which when taken together shall constitute one and the same
instrument.

 

Section 5.10.       Descriptive Headings. The captions in this Amendment are for
convenience only and shall not define or limit the provisions hereof.

 

Section 5.11.       ENTIRE AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND
ALL OTHER LOAN DOCUMENTS EXECUTED AND DELIVERED IN CONNECTION WITH AND PURSUANT
TO THIS AMENDMENT AND THE CREDIT AGREEMENT REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES. PURSUANT TO SUBSECTION 26.02(c) OF THE TEXAS
BUSINESS AND COMMERCE CODE, THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO
SHALL BE DETERMINED SOLELY FROM THE LOAN DOCUMENTS, AND ANY PRIOR ORAL
AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED INTO THE LOAN
DOCUMENTS.

 

Section 5.12.       Arbitration. All disputes, claims, and controversies arising
from this Amendment shall be arbitrated in accordance with Section 7.15 of the
Credit Agreement.

 

[Remainder of Page Intentionally Left Blank]

 



TENTH AMENDMENT TO CREDIT AGREEMENT - Page 8



 

EXECUTED as of the date first written above.

 

BORROWER:

 

WILHELMINA INTERNATIONAL, INC.,
a Delaware corporation

 

By: /s/ James McCarthy___________________

James McCarthy

Chief Financial Officer

 

 

GUARANTORS:

 

WILHELMINA LICENSING LLC,

a Delaware limited liability company

 

 

By: /s/ James McCarthy___________________

James McCarthy

Chief Financial Officer

 

 

WILHELMINA LICENSING (TEXAS) LLC,

a Texas limited liability company

 

 

By: /s/ James McCarthy___________________

James McCarthy

Chief Financial Officer

 

 

WILHELMINA FILM & TV PRODUCTIONS LLC, a Delaware limited liability company

 

 

By: /s/ James McCarthy___________________

James McCarthy

Chief Financial Officer

 

 

WILHELMINA ARTIST MANAGEMENT LLC, a New York limited liability company

 

 

By: /s/ James McCarthy___________________

James McCarthy

Chief Financial Officer

 

 

[Signatures Continue on Next Page]

 



TENTH AMENDMENT TO CREDIT AGREEMENT - Signature Page






 

WILHELMINA-MIAMI, INC.,

a Florida corporation

 

 

By: /s/ James McCarthy___________________

James McCarthy

Chief Financial Officer

 

 

WILHELMINA INTERNATIONAL, LTD.,

a New York corporation

 

 

By: /s/ James McCarthy___________________

James McCarthy

Chief Financial Officer

 

 

WILHELMINA WEST, INC.,

a California corporation

 

 

By: /s/ James McCarthy___________________

James McCarthy

Chief Financial Officer

 

 

WILHELMINA MODELS, INC.,

a New York corporation

 

 

By: /s/ James McCarthy___________________

James McCarthy

Chief Financial Officer

 

 

LW1, INC.,

a California corporation

 

 

By: /s/ James McCarthy___________________

James McCarthy

Chief Financial Officer

 

 

[Signatures Continue on Next Page]

 



TENTH AMENDMENT TO CREDIT AGREEMENT - Signature Page



 

ARTISTS AT WILHELMINA LLC,

a Florida limited liability company

(formerly known as Wilhelmina Creative, LLC)

 

 

By: /s/ James McCarthy___________________

James McCarthy

Chief Financial Officer

 

WILHELMINA ARTIST MANAGEMENT LLC,

a Delaware limited liability company

 

 

By: /s/ James McCarthy___________________

James McCarthy

Chief Financial Officer

 

 

 

[Signatures Continue on Next Page]

 



TENTH AMENDMENT TO CREDIT AGREEMENT - Signature Page



 

BANK:

ZB, N.A. dba AMEGY BANK

 

By: /s/ Kathy Magee___________________

Kathy Magee

Senior Vice President

 

 

 

 

 

 

 

 

 

TENTH AMENDMENT TO CREDIT AGREEMENT – Signature Page

 

